Citation Nr: 1416194	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether apportionment of the Veteran's VA compensation effective from August 8, 2010, was proper.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney

Apportionee:  unrepresented


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to May 1991.  The apportionee is the Veteran's ex-spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 apportionment decision rendered by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA)

FINDINGS OF FACT

1.  Prior to September 15, 2010 NLM was legally recognized as the spouse of the Veteran.

2.  Prior to September 15, 2010, the evidence does not indicate the Veteran discharged his responsibility for support of his dependent spouse with whom he did not reside.

3.  NLM's had monthly expenses that exceeded her income, and the Veteran did not have a financial hardship for the purpose of a special apportionment.


CONCLUSION OF LAW

The March 2010 decision granting a special apportionment effective August 8, 2010 of the Veteran's VA compensation benefits was proper.  38 U.S.C.A. §§ 5107, 5307 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.451 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves deciding how existing benefits are paid.  Under the reasoning in Sims the VCAA would not appear to be applicable to apportionment adjudications.

II.  Apportionment of Veteran's VA Benefits

When the Veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307 (West 2002).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid on behalf of the Veteran's spouse if the Veteran is not reasonably discharging his responsibility for the spouse's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents and the apportionment claimants.

Thirty-eight C.F.R. § 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

A Veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2013).

Factual Background and Analysis

In this case, the Veteran has been awarded a total disability evaluation based on individual unemployability, effective December 1, 2008.  At this time, the record shows that he had 5 dependents, a spouse (NLM) and four children under age 18.

On December 31, 2009, NLM-the Veteran's spouse-contacted VA to report that she and the Veteran lost custody of their children to the state and that she was no longer residing with the Veteran.  She stated that she had been "kicked out of the house and physically abused by the Veteran."

A letter dated January 2010 from VA notified NLM that she could file a claim for an apportionment of the Veteran's benefits.

In January 2010, VA received VA Form 21-0788 (Information Regarding Apportionment of Beneficiary Award) from NLM.  She reported that the only income is derived from the Veteran's VA compensation.  She reported that she had $300 per month in rent or house payment expenses.  Thereafter, VA notified the Veteran of the request for apportionment by NLM.  In March 2010, a special apportionment was awarded to NLM in the amount of $150.00.  VA notified the Veteran of this decision in March 2010.  It is noted that this award reflects less than 50 percent of the Veteran's monthly VA compensation award.

In a May 2010 letter, NLM requested an increase apportionment.  She stated that the $150.00 was not sufficient to cover rent and medications.  She later noted that rent had increased to $325.00 a month.  A Special Apportionment Decision dated August 2010 reflects that NLM's request for an increase was denied.  No appeal was filed.

A letter dated May 2010 from children and family services reflects that three of the Veteran's children were in foster care from July 14, 2008 to present.

In August 2010, the Veteran files a notice of disagreement with the apportionment effective from August 8, 2010 for his dependent spouse NLM.

In September 2010, the Veteran notified VA that he and NLM had divorced.  A divorce decree reflects that the marriage is dissolved on September 15, 2010 with the "dissolution not to be final, except for purposes of appeal or review for a period of thirty (30) days."

In a March 2011 letter, VA notified NLM that, since she was no longer married to the Veteran, VA proposed to terminate the apportionment award of $150.00 effective November 1, 2010.  In a May 2011 letter, VA notified NLM that the apportionment award was terminated effective, November 1, 2010.

A careful review of the evidence of record reflects that the apportionment award effective August 8, 2010 was proper.  The record is uncontroverted in that the Veteran did not reside with his spouse NLM from the date of the apportionment award and that the apportionment amount of $150 monthly for NLM as a dependent spouse did not cause the Veteran hardship.  Under 38 C.F.R. § 3.453, rates of apportionment of VA compensation benefits take into account the respective hardship of the parties.  See 38 C.F.R. § 3.451.  The apportioned amount did not exceed 50 percent of the Veteran's benefits to have constituted an undue hardship on the Veteran.  Accordingly, the claim is denied.


ORDER

Having determined that the March 2010 decision granting a special apportionment effective August 8, 2010 of the Veteran's VA compensation benefits was proper, the claim is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


